AMENDMENT TO EXECUTIVE AGREEMENT This Amendment, dated as of November 18, 2011, amends the Amended and Restated Executive Agreement dated as of May7, 2010 (the “Executive Agreement”) by and between Parametric Technology Corporation, a Massachusetts corporation (the “Company”), and James Heppelmann (the “Executive”). WHEREAS, the Executive is the President and Chief Executive Officer of the Company and, in recognition of market conditions and practices, the Company wishes to modify the payments to be provided to the Executive if his employment is terminated in a Change in Control Termination, as described herein; and WHEREAS, in order to better align the compensation payable by the Company with the interests of the shareholders, the Executive wishes to forego certain benefits heretofore provided in the Executive Agreement in the event the excise tax of Section 4999 of the Code applies to any amounts payable to the Executive; NOW, THEREFORE, the Company and the Executive hereby agree to amend the Executive Agreement as follows: 1.by deleting “two times” where it appears in the first line of Section 4(c)(iii)(A) and substituting “three times” therefor; 2.by deleting “on or before December 31, 2013” where it appears in the fourth line of Section 6(b)(i) and substituting “before the date hereof” therefor; and 3.by deleting “on or after January 1, 2014” where it appears in the second line of Section 6(c)(i) and substituting “on or after the date hereof” therefor. In all other respects, the Executive Agreement shall remain in full force and effect. EXECUTED as of the date first written above. PARAMETRIC TECHNOLOGY CORPORATION JAMES HEPPELMANN By: /s/ Barry Cohen /s/ James E. Heppelmann Executive Vice President, Strategy President and Chief Executive Officer
